Citation Nr: 1448203	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  12-11 658	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depressive disorder not otherwise specified (NOS).

2. Entitlement to an evaluation in excess of 10 percent for service-connected bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Rogers, Associate Counsel  


INTRODUCTION

The Veteran served on active duty from March 1964 to March 1967.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from January 2010 (hearing loss) and May 2011 (PTSD) rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

This case was previously before the Board for appellate consideration in June 2012 when it was remanded to the RO for additional development.  The case has now been returned to the Board for further appellate consideration.   

In September 2012, the Veteran and his spouse testified at a Videoconference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.  Additional evidence was submitted at the hearing accompanied by a waiver of initial RO consideration.  This evidence will be considered by the Board in adjudicating this appeal.  See 38 C.F.R. § 20.1304 (2013).  

Aside from PTSD, a review of the record shows that the Veteran has been diagnosed with depressive disorder NOS.  To adequately reflect the claims on appeal, the issue has been rephrased accordingly.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

In evaluating this case, the Board has not only reviewed the Veteran's physical claims file, but has also reviewed his electronic file on the Virtual VA and VBMS systems to ensure a complete assessment of the evidence. 

The issue of entitlement to an evaluation in excess of 10 percent for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

There is at least an approximate balance of positive and negative evidence as to whether the Veteran has a currently diagnosed acquired psychiatric disorder, to include PTSD and depressive disorder NOS, as a result of his military service.


CONCLUSION OF LAW

Resolving doubt in favor of the Veteran, an acquired psychiatric disorder, to include PTSD and depressive disorder NOS, was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection for PTSD specifically requires medical evidence establishing a diagnosis of the disability, credible supporting evidence that the claimed in-service stressor actually occurred, and a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2013). 

In the case of any Veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the Veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  38 U.S.C.A. § 1154(b) (West 2002).  

If a stressor claimed by a veteran is related to that claimant's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the claimant's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a claimant experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the claimant's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) .

The Veteran essentially contends that he has a currently diagnosed acquired psychiatric disorder, to include PTSD, related to traumatic experiences during his service in Vietnam.  Specifically, he has reported that upon his arrival to Chu Lai, Vietnam in August 1965 he was temporarily assigned to do medevac duties due to a personnel shortage during which time he assisted in transporting and triaging severely injured soldiers, including a close friend, and he placed dead soldiers into body bags.  He stated that he frequently has flashbacks of the traumatic things he witnessed during that time.  His spouses' statements and testimony of record document her recollections of the Veteran passing out during flashbacks since the early 1970s, which had been triggered by the smell of blood on walking into a hospital, among other things. 

The Veteran's service personnel records show that he served as an Engineer Equipment Mechanic, and the section of entitled "Combat History - Expeditions" lists that he was in Da Nang from July 20, to August 4, 1965, and in Chu Lai, Vietnam from August 5, 1965 to April 8, 1966.  His military decorations and awards include a Vietnam Service Medal with two stars.  

The Veteran's service treatment records, to include reports of medical history and examination for enlistment in March 1964 and separation in March 1967, are negative for any psychiatric complaints, findings or diagnosis.  Nevertheless, given that the Veteran's description of his in-service stressors can be reasonably construed as encompassing fear of hostile military activity, the Board will turn to the question of whether he has a currently diagnosed acquired psychiatric disorder, to include PTSD and depressive disorder, related to such fear.  

There are conflicting opinions on whether or not the Veteran suffers from PTSD.  Specifically, during VA examination in February 2011, the examiner was unable to provide an Axis I diagnosis, to include PTSD.  She reasoned that she was unable to confirm a psychiatric diagnosis because the Veteran did not meet the criteria for PTSD using the Clinician Administered PTSD scale (CAPS) according to the clinician rated 60 scoring scale, and because the Veteran's overall score on the Structured Interview of Malingered Symptomatology (SIMS) was significantly elevated.  

The Veteran underwent an additional VA psychiatric examination in February 2012.  The examiner diagnosed depressive disorder NOS.  As for a diagnosis of PTSD, the examiner indicated that the Veteran's claimed stressor of "helped put bodies in body bags" is adequate to support a diagnosis of PTSD; however, his psychiatric symptoms did not meet the diagnostic criteria for diagnosis of PTSD under the DSM-IV criteria.  Without providing any supporting rationale, the examiner opined that it is less likely as not that the Veteran's diagnosed depressive disorder is related to his military service.  

Although the February 2011 and February 2012 VA examiners found the Veteran did not have a current diagnosis of PTSD; VA treatment records from the Veteran's treating VA psychiatrist have consistently provided a diagnosis of PTSD over a period of one to two years based on symptoms of flashbacks, nightmares, and difficulty controlling emotions and communicating with his wife related to traumatic events he experienced during service in Vietnam.  The consistency in such diagnosis lends significant probative value to the diagnosis as the Veteran's treating psychiatrist is clearly familiar with the Veteran and his psychiatric presentation and history.  In considering the evidence of record, the Board finds that the medical evidence of record for and against the claim is in relative equipoise.  Resolving doubt in favor of the Veteran, the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and depressive disorder, is granted.  


REMAND

The most recent VA audiological examination evaluating the severity of the Veteran's service-connected bilateral hearing loss disability is dated in February 2012, more than two years ago.  In October 2013, the Veteran submitted ongoing VA audiology notes, to include an August 2013 audiology consultation request which noted the Veteran's belief that his hearing had worsened.  To ensure that the record reflects the current severity of the disability on appeal, a more contemporaneous examination is warranted, with findings responsive to all applicable rating criteria. 

In addition, report of a private audiological evaluation dated January 6, 2010, from Dr. DG at CC ENT contains speech discrimination scores; however, the report does not indicate whether the Maryland CNC speech discrimination test was used in obtaining such scores as is required for evaluation of the Veteran's hearing loss disability for VA compensation purposes.  Clarification in that regard must therefore be obtained from Dr. DG at CC ENT.

The Board also notes that VA audiology notes and examination reports reference audiometric findings during VA audiology consultations in December 2009, July 2010, and September 2013; however, numeric audiometric findings during those audiology consultations have not been associated with the claims file for review.  Accordingly, all VA audiology notes, to include audiometric findings during VA audiology consultations dating since December 2008, must be obtained and associated with the claims file for review.  
 
Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and request that he identify any additional records of audiological treatment received for bilateral hearing loss, VA and non-VA, since December 2008  that have not yet been associated with the claims file.  

Also request that he submit authorization necessary to enable VA to obtain clarification from Dr. DG at CC ENT (see January 2010 private audiology note for complete spelling) as to whether the Maryland CNC speech discrimination test was used in obtaining speech discrimination scores during the Veteran's January 2010 audiological evaluation at that facility.  The Veteran may alternatively obtain a statement from an audiologist at that facility indicating which speech discrimination test was used in determining his speech discrimination scores during audiological evaluation at that facility in January 2010.  

Regardless of the Veteran's response to any request for assistance in obtaining records from private sources, relevant VA audiological treatment records, to include numeric findings on audiometric evaluation, must be obtained from the North Florida / South Georgia VA Health Care System and the Lecanto CBOC since December 2008.

Appropriate steps, to include a search of archived and retired records, should be taken to obtain any identified records and all attempts to obtain such records should be documented in the claims file.  If any records identified cannot be obtained for any reason, appropriate notice must be provided to the Veteran and his representative and they must be afforded an opportunity to respond.

2. Once all relevant records have been obtained and associated with the claims file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his hearing impairment.  The claims folder and any treatment records contained in Virtual VA and VBMS must be made available to and reviewed by the examiner.  

The examiner should elicit from the Veteran all complaints associated with his service-connected bilateral hearing loss disability, to include any associated functional impairment.  Audiometric testing and speech discrimination testing should be performed, including the Maryland CNC test.  The examiner is requested to review all pertinent records associated with the claims file and to comment on the severity of the Veteran's bilateral hearing loss.  If test results are considered invalid or an inaccurate depiction of the severity of the Veteran's hearing loss, such a conclusion should be explained in detail why valid and reliable audiometric data could not be obtained.

3. Following completion of the above, readjudicate the Veteran's claim for increase for bilateral hearing loss.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be furnished a supplemental statement of the case and provided an appropriate opportunity to respond before the case is returned to the Board for further appellate consideration.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


